COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, McCullough and Senior Judge Willis


CHARLES L. BROWN
                                                                MEMORANDUM OPINION *
v.     Record No. 1057-11-2                                          PER CURIAM
                                                                  SEPTEMBER 27, 2011
VSE CORPORATION AND TRAVELER’S
 PROPERTY & CASUALTY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joel W. Young; Law Offices of Wesley G. Marshall, PLC, on brief),
                 for appellant.

                 (James G. Muncie, Jr.; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       Charles L. Brown (claimant) appeals a decision of the Workers’ Compensation

Commission finding that his reflex sympathetic dystrophy was not a compensable consequence

of his June 22, 2009 accident. Claimant also contends the commission erred in failing to afford

great weight to the opinion of his attending physicians and in failing to give preponderating

weight to the opinion of Dr. Kostas J. Constantine because the commission was wary of

Dr. Constantine’s checked responses in questionnaires. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Brown v. VSE Corp., VWC File No.

JCN VA000-0011-1635 (Apr. 27, 2011). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-